Exhibit 10.3

FIFTH AMENDMENT TO CREDIT AGREEMENT AND JOINDER

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT AND JOINDER (“Amendment”) is entered
into as of March 2, 2011, by and among CryoLife, Inc., a Florida corporation
(“CryoLife”), CryoLife Acquisition Corporation, a Florida corporation
(“Acquisition Corp”), AuraZyme Pharmaceuticals, Inc., a Florida corporation
(“AuraZyme”), CryoLife International, Inc., a Florida corporation
(“International”) (CryoLife, Acquisition Corp, International and AuraZyme are
sometimes referred to herein together as the “Borrowers” and individually as a
“Borrower”), CryoLife, as Borrower Representative, CL Falcon, Inc., a Florida
corporation (the “New Borrower”, and together with the Borrowers and the other
Persons party hereto that are designated as credit parties, each a “Credit
Party” and collectively, the “Credit Parties”), General Electric Capital
Corporation, a Delaware corporation (the “Agent”), as administrative agent for
the several financial institutions from time to time party to this Amendment
(collectively, the “Lenders” and individually each a “Lender”) and for itself as
a Lender and L/C Issuer, and such Lenders.

RECITALS

A. The Borrowers, the other Credit Parties signatory thereto, the Lenders
signatory thereto from time to time and Agent are parties to that certain Credit
Agreement, dated as of March 27, 2008 (as amended, supplemented, revised,
restated, replaced or otherwise modified, the “Credit Agreement”).

B. The Borrowers, the other Grantors from time to time party thereto, and Agent,
as Agent for the Secured Parties referred to therein, are parties to that
certain Guaranty and Security Agreement, dated as of May 27, 2008 (as amended,
supplemented, revised, restated, replaced or otherwise modified, the “Guaranty
and Security Agreement”). Capitalized terms used in this Amendment without
definition shall have the meanings ascribed to such terms in the Credit
Agreement and the Guaranty and Security Agreement, as applicable.

C. The Borrowers have requested that Lenders amend the Credit Agreement in
certain respects and Lenders have agreed to so amend the Credit Agreement,
subject to the terms and conditions hereof.

D. The New Borrower desires to become a party to the Credit Agreement as a
Borrower thereunder and to the Guaranty and Security Agreement as a Grantor
thereunder.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

A. AMENDMENTS

1. Amendment to Section 6.2. Section 6.2 of the Credit Agreement is amended by
replacing such Section 6.2 in its entirety with the following:



--------------------------------------------------------------------------------

6.2 Leverage Ratio. The Credit Parties shall not permit the Leverage Ratio for
the twelve month period ending as of the last day of any fiscal quarter of the
Borrower Representative to be greater than 2.0:1.0. “Leverage Ratio” shall be
calculated in the manner set forth in Exhibit 4.2(b).

2. Amendment to Section 11.1 Section 11.1 of the Credit Agreement is amended by
replacing the definition of “Revolving Termination Date” in its entirety with
the following:

“Revolving Termination Date” means the earlier to occur of: (a) June 30, 2011;
and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.

B. JOINDER

By executing and delivering this Amendment, the New Borrower, as provided in
Section 4.13(b) of the Credit Agreement, hereby becomes a “Borrower” under the
Credit Agreement and each other Loan Document as required of a Credit Party with
the same force and effect as if originally named as a Borrower therein and
agrees to be bound by all the terms and conditions therein.

By executing and delivering this Amendment, the New Borrower, as provided in
Section 8.6 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the New Borrower, hereby mortgages,
pledges and hypothecates to the Agent for the benefit of the Secured Parties,
and grants to the Agent for the benefit of the Secured Parties a lien on and
security interest in, all of its right, title and interest in, to and under the
Collateral of the New Borrower and expressly assumes all obligations and
liabilities of a Grantor thereunder. The New Borrower hereby agrees to be bound
as a Grantor for the purposes of the Guaranty and Security Agreement.

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 6 to the Guaranty and Security Agreement. By
acknowledging and agreeing to this Amendment, the New Borrower hereby agrees
that this Amendment may be attached to the Guaranty and Security Agreement and
that the Pledged Collateral listed on Annex 1-A to this Amendment shall be and
become part of the Collateral referred to in the Guaranty and Security Agreement
and shall secure all Secured Obligations of the New Borrower.

In furtherance of the foregoing, New Borrower agrees to execute and/or deliver
to Agent such UCC financing statements (with proper authorization to file such
UCC financing statements without New Borrower’s signature), pledge agreements,
security agreements, secretary’s certificates as to organization and incumbency
and other, like documents, supplements, instruments, schedules, certificates or
agreements as Agent may reasonably request to give effect to this Amendment.

 

2



--------------------------------------------------------------------------------

C. CONDITIONS TO EFFECTIVENESS

Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, and the Borrower shall have no rights
under this Amendment, until Agent shall have received (a) duly executed
signature pages to this Amendment from the Lenders, Borrowers, L/C Issuer, Agent
and each Credit Party, (b) an amendment fee in the amount of $10,000, and (c) a
certificate of the secretary or other officer of each Credit Party in charge of
maintaining books and records of such Credit Party certifying as to (i) the
names and signatures of each officer of such Credit Party authorized to execute
and deliver any Loan Document, (ii) the Organization Documents of such Credit
Party attached to such certificate are complete and correct copies of such
Organization Documents as in effect on the date of such certification and
(iii) the resolutions of such Credit Party’s board of directors or other
appropriate governing body approving and authorizing the execution, delivery and
performance of this Amendment to which such Credit Party is a party.

D. REPRESENTATIONS

Each Credit Party hereby represents and warrants to Lenders, L/C Issuer and
Agent that:

1. The execution, delivery and performance by such Credit Party of this
Amendment (a) are within such Credit Party’s power; (b) have been duly
authorized by all necessary corporate, limited liability company or limited
partnership action; (c) are not in contravention of any provision of such Credit
Party’s certificate of incorporation or bylaws or other organizational
documents; (d) do not violate any law or regulation, or any order or decree of
any Governmental Authority; (e) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Credit Party or any of its Subsidiaries is a party or
by which such Credit Party or any such Subsidiary or any of their respective
property is bound; (f) do not result in the creation or imposition of any Lien
upon any of the property of such Credit Party or any of its Subsidiaries other
than those in favor of Agent, on behalf of itself and the Lenders, pursuant to
the Loan Documents; and (g) do not require the consent or approval of any
Governmental Authority or any other Person;

2. This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general; and

3. Both before and after giving effect to this Amendment, the representations
and warranties contained in the Credit Agreement and the other Credit Documents
are true and correct in all material respects and no Default or Event of Default
has occurred and is continuing as of the date hereof. New Borrower hereby
restates each and every representation and warranty made in the Credit Agreement
and under any of the other Loan Documents, as fully and

 

3



--------------------------------------------------------------------------------

completely as if New Borrower were an original party thereto, except for those
representations and warranties which addressed a prior point in time.

4. Both before and after giving effect to this Amendment, the New Borrower
hereby represents and warrants that each of the representations and warranties
contained in Article IV of the Guaranty and Security Agreement applicable to it
is true and correct on and as of the date hereof as if New Borrower were an
original party thereto.

E. OTHER AGREEMENTS

1. Continuing Effectiveness of Loan Documents. As amended hereby, all terms of
the Credit Agreement and the other Loan Documents shall be and remain in full
force and effect and shall constitute the legal, valid, binding and enforceable
obligations of the Credit Parties party thereto. To the extent any terms and
conditions in any of the other Loan Documents shall contradict or be in conflict
with any terms or conditions of the Credit Agreement, after giving effect to
this Amendment, such terms and conditions are hereby deemed modified and amended
accordingly to reflect the terms and conditions of the Credit Agreement as
modified and amended hereby. Upon the effectiveness of this Amendment such terms
and conditions are hereby deemed modified and amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified and amended hereby.

2. Reaffirmation of Guaranty. Each Credit Party consents to the execution and
delivery of this Amendment by all parties hereto and the consummation of the
transactions described herein, and ratifies and confirms the terms of the
Guaranty and Security Agreement to which such Guarantor is a party with respect
to the indebtedness now or hereafter outstanding under the Credit Agreement as
amended hereby and all promissory notes issued thereunder. Each Credit Party
acknowledges that, notwithstanding anything to the contrary contained herein or
in any other document evidencing any indebtedness of any Borrower to the Lenders
or any other obligation of Borrowers, or any actions now or hereafter taken by
the Lenders with respect to any obligation of Borrowers, the Guaranty to which
such Credit Party is a party (i) is and shall continue to be a primary
obligation of such Credit Party, (ii) is and shall continue to be an absolute,
unconditional, continuing and irrevocable guaranty of payment, and (iii) is and
shall continue to be in full force and effect in accordance with its terms.
Nothing contained herein to the contrary shall release, discharge, modify,
change or affect the original liability of any Credit Party under the Guaranty
to which such Credit Party is a party.

3. Acknowledgment of Perfection of Security Interest. Each Credit Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to Agent, the L/C Issuer and the Lenders under the Credit Agreement and
the other Loan Documents are in full force and effect, are properly perfected
and are enforceable in accordance with the terms of the Credit Agreement and the
other Loan Documents.

4. Effect of Agreement. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrowers to the Lenders, the L/C Issuer and
Agent. The execution, delivery and effectiveness

 

4



--------------------------------------------------------------------------------

of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Lenders under the Credit Agreement,
nor constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.

5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

6. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement and the other Loan
Documents or an accord and satisfaction in regard thereto.

7. Costs and Expenses. The Borrowers agree to pay on demand all costs and
expenses of Agent in connection with the preparation, execution and delivery of
this Amendment, including, without limitation, the reasonable fees and
out-of-pocket expenses of outside counsel for Agent with respect thereto.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission, Electronic Transmission or containing an E-Signature
shall be as effective as delivery of a manually executed counterpart hereof.

9. Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.

10. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

[signature pages to follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

BORROWERS:

CRYOLIFE, INC. By:  

/s/ D. A. Lee

Title:  

EVP, COO and CFO

CRYOLIFE ACQUISITION CORPORATION By:  

/s/ D. A. Lee

Title:  

VP, Finance and Treasurer

AURAZYME PHARMACEUTICALS, INC. By:  

/s/ D. A. Lee

Title:  

VP, Finance, CFO and Treasurer

CRYOLIFE INTERNATIONAL, INC. By:  

/s/ D. A. Lee

Title:  

VP, CFO and Treasurer

CL FALCON, INC. By:  

/s/ D. A. Lee

Title:  

VP, Finance, CFO and Treasurer

AGENT, L/C ISSUER AND LENDERS: GENERAL ELECTRIC CAPITAL CORPORATION, as Agent,
L/C Issuer and sole Lender By:  

/s/ Ryan Guenin

  Its Duly Authorized Signatory

[Signature Page to Fifth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Annex 1-A

PLEDGED STOCK

 

ISSUER

   CLASS    CERTIFICATE NO(S).    PAR VALUE    NUMBER OF
SHARES, UNITS
OR INTERESTS

CL Falcon, Inc.

   Common    1    None    1,000

PLEDGED DEBT INSTRUMENTS

 

ISSUER

   DESCRIPTION OF
DEBT    CERTIFICATE
NO(S).    FINAL
MATURITY    PRINCIPAL
AMOUNT